Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/881,016 filed on 5/22/20 has a total of 14 claims pending for examination; there are 3 independent claims and 11 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 201910431354.4 filed on 5/22/19.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 13-14, due to their direct or indirect dependence from claim 12, they suffer from the same deficiencies and thus are rejected under the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20090027844 to Chen et al. (hereinafter Chen).
With regards to claims 1 and 11, Chen teaches a data conversion control apparatus [fig 1], comprising: 

at least one second interface [fig 1 elements 156] each for coupling a second external interface [fig 1 elements 176], wherein the second external interface is a memory interface in accordance with a predetermined memory interface standard, and the second interface is configurable to match the predetermined memory interface standard [paragraphs 13, 15-18, 21]; and 
a data rebuild unit [fig 1 elements 152] coupled between the at least one first interface [fig 1 elements 154] and the at least one second interface [fig 1 elements 156], wherein the data rebuild unit is configured to rebuild data such that data can be transmitted in respective formats between the at least one first interface and the at least one second interface [paragraphs 13, 15-18, 21]. 

With regards to claim 2, Chen teaches the apparatus of claim 1, wherein the predetermined physical interface standard is a serial interface standard [paragraphs 13, 15-18, 21]. 
With regards to claim 3, Chen teaches the apparatus of claim 1, wherein the data rebuild unit is further configured to perform at least one of [note use of alternate language] the following processing capabilities: data reorganization [paragraphs 13, 15-
With regards to claim 4, Chen teaches the apparatus of claim 3, wherein the data rebuild unit is configurable [paragraphs 13, 15-18, 21, 30-32]. 
With regards to claim 5, Chen teaches the apparatus of claim 1, wherein the at least one second interface is configurable with different memory interface standards to match the second external interface coupled thereto [paragraphs 13, 15-18, 21, 30-32]. 
With regards to claim 8, Chen teaches the apparatus of claim 1, wherein the second external interface is a memory interface of a predetermined memory with data computing functionality [paragraphs 13, 15-18, 21, 30-32]. 
With further regards to claim 11, Chen teaches at least one memory [fig 1 elements 178] coupled to the at least one second interface [paragraphs 13, 15-18, 21, 30-32], respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090027844 to Chen et al. (hereinafter Chen) in view of US Patent No. 8,612,713 to Kim et al. (hereinafter Kim).

However, Kim teaches a translating apparatus [Kim fig 1 element 1] comprising: a configuration interface for receiving configuration data to configure to the data conversion control apparatus [Kim Fig 9, column 16 lines 17-34] for the benefit of being able to set the apparatus to proper settings of operation [Kim Fig 9, column 16 lines 17-34].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Kim to further comprise a configuration interface for receiving configuration data to configure to the data conversion control apparatus [Kim Fig 9, column 16 lines 17-34] for the benefit of being able to set the apparatus to proper settings of operation [Kim Fig 9, column 16 lines 17-34].

Claims 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090027844 to Chen et al. (hereinafter Chen) in view of US Patent Application Publication No. 20080091888 to Sandy (hereinafter Sandy).


With regards to claim 9, Chen is silent as to the apparatus of claim 1, further comprising: at least one auxiliary interface coupled to the first interface or the data 
However, Sandy teaches a data conversion control apparatus (Sandy - memory buffer unit that transfers data both in a serial and a parallel format – fig 5 element 512) that further comprises at least one auxiliary interface coupled to the first interface or [note use of alternate language] the data rebuild unit, each of the at least one auxiliary interface being for coupling an auxiliary interface of an additional data conversion control apparatus to exchange data between the data conversion control apparatus and the additional data conversion control apparatus [Sandy paragraphs 40-43] for the benefit of supporting more connections to memory modules [Sandy paragraphs 40-43].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Sandy to have at least one auxiliary interface coupled to the first interface or the data rebuild unit, each of the at least one auxiliary interface being for coupling an auxiliary interface of an additional data conversion control apparatus to exchange data between the data conversion control apparatus and the additional data conversion control apparatus [Sandy paragraphs 40-43] for the benefit of supporting more connections to memory modules [Sandy paragraphs 40-43].
With regards to claim 10, the combination of Chen and Sandy teaches the apparatus of claim 9, wherein the at least one auxiliary interface comprise a first auxiliary interface and a second auxiliary interface, wherein the first auxiliary interface is 

With regards to claim 12, it is of similar scope as the combination of claims 1, 9 and 10 and as such, it is rejected under similar rationale. 

With regards to claim 13, Chen teaches the memory system of claim 12, wherein at least one memory of each of the plurality of memory devices has data computing functionality [paragraphs 13, 15-18, 21, 30-32]. 

With regards to claim 14, the combination of Chen and Sandy disclose the memory system of claim 13, wherein the plurality of memory devices are serially coupled together, and at least one memory of each of the plurality of memory devices has respective data computing functionality [Sandy paragraphs 40-43] combined under similar rationale as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20070162670 to Yang et al. discloses translating data from a first format to a second format from a host to a memory module.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181